                                      Case 2:19-cv-03696-RGK-KS Document 13 Filed 07/08/19 Page 1 of 3 Page ID #:45



                                  1     Bobby Saadian, SBN 250377
                                        Thiago Coelho, SBN 324715
                                  2
                                        WILSHIRE LAW FIRM
                                  3     3055 Wilshire Blvd., 12th Floor
                                        Los Angeles, California 90010
                                  4
                                        Telephone: (213) 381-9988
                                  5     Facsimile: (213) 381-9989
                                        Attorneys for Plaintiffs
                                  6
                                  7
                                                           UNITED STATES DISTRICT COURT
                                  8
                                  9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 10
                                 11     ELIA HAGGAR; KYO HAK CHU,                 CASE NO.: 2:19-cv-03696-RGK-KS
                                        individually and on behalf of
                                 12     themselves and all others similarly
                                        situated,                                       NOTICE OF DISMISSAL
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                           Plaintiffs,
                                 14
                                              v.
                                 15
                                 16     CHARLOTTE TILBURY BEAUTY,
                                        INC., a Delaware corporation; and
                                 17
                                        DOES 1 to 10, inclusive,
                                 18
                                 19                       Defendants.

                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28

                                                                          NOTICE OF DISMISSAL
                                      Case 2:19-cv-03696-RGK-KS Document 13 Filed 07/08/19 Page 2 of 3 Page ID #:46



                                  1     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                  2     RECORD:
                                  3           PLEASE TAKE NOTICE that Plaintiffs’ ELIA HAGGAR, KYO HAK
                                  4     CHU and VALERIE BROOKS (“Plaintiffs”) by and through their undersigned
                                  5     counsel hereby voluntarily dismiss all parties from the above captioned action with
                                  6     prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Parties shall
                                  7     bear their own attorney’s fees and costs.
                                  8
                                  9
                                 10     Dated: July 8, 2019                             Respectfully Submitted,
                                 11
                                 12                                                     /s/ Thiago M. Coelho
                                                                                        Thiago M. Coelho
                                 13
3055 Wilshire Blvd, 12th Floor




                                                                                        Bobby Saadian
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                                     WILSHIRE LAW FIRM
                                                                                        Attorneys for Plaintiffs
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                    1
                                                                        NOTICE OF DISMISSAL
                                      Case 2:19-cv-03696-RGK-KS Document 13 Filed 07/08/19 Page 3 of 3 Page ID #:47



                                  1                              CERTIFICATE OF SERVICE

                                  2           The undersigned hereby certifies that, July 8, 2019, a true and correct copy
                                  3     of the foregoing was electronically filed with the Clerk of the Court using the
                                  4     Court’s CM/ECF system, which sent notification to all counsel of record, who are
                                  5     deemed to have consented to electronic service via the CM/ECF system per Civ.
                                  6     L.R. 5.4(d).
                                  7
                                  8     Dated: July 8, 2019                          Respectfully Submitted,
                                  9                                                  /s/ Thiago M. Coelho
                                 10                                                  Thiago M. Coelho
                                 11
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                 2
                                                                        NOTICE OF DISMISSAL
